Case: 14-50152      Document: 00512890652         Page: 1    Date Filed: 01/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-50152
                                   c/w No. 14-50153
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                  Summary Calendar                              FILED
                                                                          January 6, 2015
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk
                                                 Plaintiff-Appellee

v.

RICARDO ROSALES-GONZALEZ,
                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:13-CR-397-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ricardo Rosales-Gonzalez appeals the 24-month sentence imposed
following the revocation of his supervised release. He also pleaded guilty to a
charge of illegal reentry and was sentenced to 24 months of imprisonment.
However, because he does not raise any arguments related to that conviction
or sentence, he abandons any such challenge. See United States v. Scroggins,
599 F.3d 433, 446-47 (5th Cir. 2010).
       In this court, Rosales-Gonzalez contends that his revocation sentence,
which is within the range set forth in the nonbinding policy statements found
in Chapter Seven of the Sentencing Guidelines and the statutory maximum, is


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50152     Document: 00512890652    Page: 2   Date Filed: 01/06/2015


                                  No. 14-50152
                                c/w No. 14-50153

plainly unreasonable. He alleges that the district court failed to consider
mitigating circumstances for his most recent reentry, such as his desire to
support his children and ill mother and to escape violent conditions in Mexico.
He also complains that the district court placed too much emphasis on his
history of domestic violence.
      Ordinarily, revocation sentences are reviewed under the “plainly
unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th Cir.
2011).       Because Rosales-Gonzalez did not specifically object to the
unreasonableness of his sentence in the district court, we review for plain error
only. See United States v. Heard, 709 F.3d 413, 425 (5th Cir.), cert. denied, 134
S. Ct. 470 (2013). Moreover, the sentence was within the advisory guidelines
range and is entitled to the presumption of reasonableness. See United States
v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008).
      The district court heard Rosales-Gonzalez’s arguments for a lesser
sentence but determined that a 24-month sentence was appropriate. “[T]he
sentencing judge is in a superior position to find facts and judge their import
under [18 U.S.C.] § 3553(a) with respect to a particular defendant.” United
States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008). Rosales-
Gonzalez has not shown that the 24-month revocation sentence was
substantively unreasonable.     His motive to reunite with his family is not
sufficient to justify a lower sentence or to rebut the presumption of
reasonableness. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th
Cir. 2008).    He has thus failed to establish any reversible plain error in
connection with the reasonableness of the sentence imposed. Heard, 709 F.3d
at 425-26.
      AFFIRMED.




                                       2